Title: To John Adams from Wilhem & Jan Willink, Nicolaas & Jacob van Staphorst, and De la Lande & Fynje, 17 May 1782
From: Willink, Wilhem & Jan (business),Staphorst, Nicolaas & Jacob van (business),La Lande & Fynje, de (business)
To: Adams, John



Amsterdam the 17th. May 1782
Sir

After the letter we had the honour of writing to your Excellency having got a Conversation about the Prospectus of the Loan, we think it would be more easy and convenient for yr. Excellency, to pass five Bonds, each of one Million of Guilders in our favour, authorising and empowering us to divide them in Bonds of thousand Guilders each, under our hands, which Should be Saving a good deal of trouble to yr. Excellency in Signing, and at the Same time be much Safer by Sending over the Ratification of Congress, Since in case those five Bonds in our favor and on our names happened to fall into the hands of the Ennemy, can be of no use whatsoever, and being in blanc there remains always some Risk.
By this we take a greater charge upon us, as we’ll then also take care for the Coupons being Signed, to which however we’ll make no objection.
Inclosed we take the liberty of accompanying to your Excellency a Copy of the Prospectus, which we beg the favor of yr. Excellency to examine and to return us with your Approbation as Soon as possible, as they ought to be printed and distributed next Tuesday.

We have the honour to be most respectfully Sir! Your most obedt. & hble. Servts.
Wilhem & Jan Willink
Nichs. & Jacob van Staphorst
de la Lande & Fynje

